UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 24, 2012 OR [ ] Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-21660 PAPA JOHN'S INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 61-1203323 (State or other jurisdiction of (I.R.S. Employer Identification incorporation or organization) number) 2002 Papa Johns Boulevard Louisville, Kentucky40299-2367 (Address of principal executive offices) (502) 261-7272 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] At July 26, 2012, there were outstanding23,439,820 shares of the registrant’s common stock, par value $0.01 per share. INDEX PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets – June 24, 2012 and December 25, 2011 2 Condensed Consolidated Statements of Comprehensive Income – Three and Six Months Ended June 24, 2012 and June 26, 2011 3 Consolidated Statements of Stockholders' Equity – Six Months Ended June 24, 2012 and June 26, 2011 4 Consolidated Statements of Cash Flows – Six Months Ended June 24, 2012 and June 26, 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 25 1 PART I.FINANCIAL INFORMATION Item 1. Financial Statements Papa John’s International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) June 24, 2012 December 25, 2011 (Unaudited) (Note) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Notes receivable, net Inventories Prepaid expenses Other current assets Deferred income taxes Total current assets Property and equipment, net Notes receivable, less current portion, net Goodwill Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Income and other taxes payable Accrued expenses and other current liabilities Total current liabilities Deferred revenue Long-term debt Other long-term liabilities Long-term accrued income taxes Deferred income taxes Stockholders’ equity: Preferred stock - - Common stock Additional paid-in capital Accumulated other comprehensive income Retained earnings Treasury stock ) ) Total stockholders' equity, net of noncontrolling interests Noncontrolling interests in subsidiaries Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Note:The balance sheet at December 25, 2011 has been derived from the audited consolidated financial statements at that date, but does not include all information and footnotes required by accounting principles generally accepted in the United States for a complete set of financial statements. See accompanying notes. 2 Papa John's International, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended Six Months Ended (In thousands, except per share amounts) June 24, 2012 June 26, 2011 June 24, 2012 June 26, 2011 North America revenues: Domestic Company-owned restaurant sales $ Franchise royalties Franchise and development fees Domestic commissary sales Other sales International revenues: Royalties and franchise and development fees Restaurant and commissary sales Total revenues Costs and expenses: Domestic Company-owned restaurant expenses: Cost of sales Salaries and benefits Advertising and related costs Occupancy costs Other operating expenses Total domestic Company-owned restaurant expenses Domestic commissary and other expenses: Cost of sales Salaries and benefits Other operating expenses Total domestic commissary and other expenses International operating expenses General and administrative expenses Other general expenses Depreciation and amortization Total costs and expenses Operating income Investment income Interest expense ) Income before income taxes Income tax expense Net income, including noncontrolling interests Less: income attributable to noncontrolling interests ) Net income, net of noncontrolling interests $ Basic earnings per common share $ Earnings per common share - assuming dilution $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Comprehensive Income $ See accompanying notes. 3 Papa John's International, Inc. and Subsidiaries Consolidated Statements of Stockholders' Equity (Unaudited) Papa John's International, Inc. Common Accumulated Stock Additional Other Noncontrolling Total Shares Common Paid-In Comprehensive Retained Treasury Interests in Stockholders' (In thousands) Outstanding Stock Capital Income (Loss) Earnings Stock Subsidiaries Equity Balance at December 26, 2010 $ ) $ $ Net income - Other comprehensive income - Exercise of stock options 4 - Tax effect of equity awards - - ) - ) Acquisition of Company common stock ) - ) - ) Distributions - ) ) Stock-based compensation expense - Issuance of restricted stock 76 - ) - Other - - ) - - - Balance at June 26, 2011 $ ) $ $ Balance at December 25, 2011 $ ) $ $ Net income - Other comprehensive loss - - - ) - - - ) Exercise of stock options 4 - Tax effect of equity awards - Acquisition of Company common stock ) - ) - ) Distributions - ) ) Stock-based compensation expense - Issuance of restricted stock 34 - ) - Other - - ) - - - Balance at June 24, 2012 $ ) $ $ See accompanying notes. 4 Papa John's International, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended (In thousands) June 24, 2012 June 26, 2011 Operating activities Net income, including noncontrolling interests $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for uncollectible accounts and notes receivable (7 ) Depreciation and amortization Deferred income taxes Stock-based compensation expense Excess tax benefit on equity awards ) ) Other Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) ) Inventories Prepaid expenses ) ) Other current assets 22 Other assets and liabilities Accounts payable ) ) Income and other taxes payable 75 Accrued expenses and other current liabilities ) Long-term accrued income taxes Deferred revenue ) Net cash provided by operating activities Investing activities Purchase of property and equipment ) ) Loans issued ) ) Repayments of loans issued Acquisitions, net of cash acquired ) - Proceeds from divestitures of restaurants - Other (4 ) 51 Net cash used in investing activities ) ) Financing activities Net repayments on line of credit facility ) ) Excess tax benefit on equity awards Tax payments for restricted stock ) ) Proceeds from exercise of stock options Acquisition of Company common stock ) ) Distributions to noncontrolling interests ) ) Other 42 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) 82 Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 5 Papa John's International, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) June 24, 2012 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments, consisting of normal recurring accruals, considered necessary for a fair presentation have been included. Operating results for the six months ended June 24, 2012 are not necessarily indicative of the results that may be expected for the fiscal year ended December 30, 2012. For further information, refer to the consolidated financial statements and footnotes thereto included in the Annual Report on Form 10-K for Papa John’s International, Inc. (referred to as the “Company”, “Papa John’s” or in the first person notations of “we”, “us” and “our”) for the year ended December 25, 2011. 2. Significant Accounting Policies Comprehensive Income The Company adopted the required Accounting Standards Updates (“ASU”) Nos. 2011-05 and 2011-12, Comprehensive Income: Presentation of Comprehensive Income in the first quarter of 2012 on a retrospective basis. The updated guidance does not change the components of comprehensive income, but eliminates certain options for presenting comprehensive income in the financial statements. In accordance with this updated guidance, we no longer present comprehensive income in our Consolidated Statements of Stockholders’ Equity. Instead, we are now required to present components of comprehensive income in either one continuous financial statement with two sections, net income and comprehensive income, or in two separate but consecutive statements. We elected the one continuous financial statement approach in the accompanying financial statements. Noncontrolling Interests The Consolidation topic of the Accounting Standards Codification (“ASC”) requires all entities to report noncontrolling interests in subsidiaries as equity in the consolidated financial statements, but separate from the equity of the parent company. The Consolidation topic further requires that consolidated net income be reported at amounts attributable to the parent and the noncontrolling interest, rather than expensing the income attributable to the noncontrolling interest holder. Additionally, disclosures are required to clearly identify and distinguish between the interests of the parent company and the interests of the noncontrolling owners, including a disclosure on the face of the consolidated statements for income attributable to the noncontrolling interest holder. 6 Papa John’s had two joint venture arrangements as of June 24, 2012 and June 26, 2011, which were as follows: Restaurants as ofJune 24, Restaurants as ofJune 26, Restaurant Locations Papa John's Ownership* Noncontrolling Interest Ownership* Star Papa, LP 76 75 Texas 51% 49% Colonel's Limited, LLC 52 52 Maryland and Virginia 70% 30% *The ownership percentages were the same for both the 2012 and 2011 periods presented in the accompanying consolidated financial statements. The income before income taxes attributable to the joint ventures for the three and six months ended June 24, 2012 and June 26, 2011 was as follows (in thousands): Three Months Six Months June 24, June 26, June 24, June 26, Papa John's International, Inc. $ Noncontrolling interests Total income before income taxes $ The noncontrolling interest holders’ equity in the joint venture arrangements totaled $9.1 million as of June 24, 2012 and $8.6 million as of December 25, 2011. Deferred Income Tax Accounts and Tax Reserves We are subject to income taxes in the United States and several foreign jurisdictions. Significant judgment is required in determining our provision for income taxes and the related assets and liabilities. The provision for income taxes includes income taxes paid, currently payable or receivable and those deferred. We use an estimated annual effective rate based on expected annual income to determine our quarterly provision for income taxes. Discrete items are recorded in the quarter in which they occur. Deferred tax assets and liabilities are determined based on differences between financial reporting and tax basis of assets and liabilities, and are measured using enacted tax rates and laws that are expected to be in effect when the differences reverse. Deferred tax assets are also recognized for the estimated future effects of tax loss carryforwards. The effect on deferred taxes of changes in tax rates is recognized in the period in which the new tax is enacted. As a result, our effective tax rate may fluctuate. Valuation allowances are established when necessary on a jurisdictional basis to reduce deferred tax assets to the amounts we expect to realize. As of June 24, 2012, we had a net deferred tax liability of approximately $3.4 million. Tax authorities periodically audit the Company. We record reserves for identified exposures and related interest and penalties. We evaluate these issues on a quarterly basis to adjust for events, such as court rulings or audit settlements, which may impact our ultimate payment for such exposures. Subsequent Events The Company evaluated subsequent events through the date the financial statements were issued and filed. There were no subsequent events that required recognition or disclosure. 7 Reclassifications Certain prior year amounts in the Condensed Consolidated Balance Sheets and the Consolidated Statements of Cash Flows have been reclassified to conform to the current year presentation. 3. Accumulated Other Comprehensive Income (Loss) Accumulated Other Comprehensive Income (Loss) is comprised of the following (in thousands): Foreign Currency Interest Rate Swaps (a) Defined Pension Plan Accumulated Other Comprehensive Income (Loss) Three Months Ended Beginning balance - March 27, 2011 $ $
